Citation Nr: 1017481	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-21 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 
31, 1998, for the award of service connection for vision 
loss.

2.  Entitlement to an effective date earlier than December 
31, 1998, for the award of service connection for residual 
scar with hair loss.

3.  Entitlement to an effective date earlier than September 
10, 2002, for the award of service connection for absent 
reflexes of the right lower extremity.

4.  Entitlement to an effective date earlier than September 
10, 2002, for the award of service connection for absent 
reflexes of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from several rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The record raises an issue of whether there was clear and 
unmistakable error in the evaluations assigned to the 
service-connected right and left lower extremity reflex 
disorders in the June 2004 rating decision.  This issue has 
not been adjudicated by the agency of original jurisdiction.  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the agency of original jurisdiction for 
appropriate action.  

The Board finds, however, that the question whether there was 
clear and unmistakable error in the evaluations assigned to 
absent reflexes of the right and left lower extremities is 
not inextricably intertwined with the issues involving 
whether the Veteran is entitled to an earlier effective date 
for the award of service connection for such disabilities.  
Thus, the Board may decide the effective date issues on 
appeal.

In a document from the Veteran received in February 2008, he 
claimed clear and unmistakable error in the assignment of an 
effective date of September 10, 2002, for the award of 
service connection for absent reflexes of the right and left 
lower extremities.  This is an invalid claim for clear and 
unmistakable error, as the June 2004 rating decision that 
assigned the effective date of September 10, 2002, is still 
on appeal as to these two issues.  A claim of clear and 
unmistakable error involves a rating decision that has become 
final.  Since the September 2004 rating decision is on 
appeal, the appellant will not be required to meet the higher 
evidentiary standard of showing a clear and unmistakable 
error. 


FINDINGS OF FACT

1.  The Veteran first filed a claim of entitlement to service 
connection for vision loss, and for a residual scar with hair 
loss on December 31, 1998.

2.  The Veteran first filed an informal claim of entitlement 
to service connection for absent reflexes of the right and 
left lower extremities on September 10, 2002.

3.  There was no formal claim, informal claim, or written 
intent to file a claim of entitlement to service connection 
for vision loss or residual scar with hair loss prior to 
December 31, 1998.

4.  There was no formal claim, informal claim, or written 
intent to file a claim of entitlement to service connection 
for absent lower extremity reflexes prior to September 10, 
2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
31, 1998, for the award of service connection for vision loss 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.400 
(2009).

2.  The criteria for an effective date earlier than December 
31, 1998, for the award of service connection for residual 
scar with hair loss have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110; 38 C.F.R. §§ 3.1, 3.155, 3.400.

3.  The criteria for an effective date earlier than September 
10, 2002, for the award of service connection for absent 
right lower extremity reflexes have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.1, 
3.155, 3.400.

4.  The criteria for an effective date earlier than September 
10, 2002, for the award of service connection for absent left 
lower extremity reflexes have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.1, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act
 
As service connection for vision loss, residual scar with 
hair loss, and absent lower extremity reflexes has been 
granted, and as initial ratings and initial effective dates 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  
 
As to the duty to assist, VA has obtained VA treatment 
records dated as early as 2001 and obtained private medical 
records identified by the Veteran.  The Veteran has submitted 
private medical records.  The Veteran has not identified any 
other evidence that needs to be obtained.  VA did not provide 
the Veteran with an examination in connection with his claims 
of entitlement to earlier effective dates, as they do not 
meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. § 3.159(c)(4)(A)-
(C) (2009).

VA has also provided the Veteran with four hearings before 
Decision Review Officers and a hearing before the undersigned 
Veterans Law Judge.  At the January 2010 Board hearing, the 
Veteran submitted additional evidence.  He provided a written 
statement that he was waiving initial consideration of that 
evidence by the agency of original jurisdiction.  
Nevertheless, the Board notes that the agency of original 
jurisdiction has reviewed this additional evidence, as it was 
already part of the claims file.  

The Veteran has been provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

II.  Analysis

The Veteran alleges that service connection for vision loss, 
residual scar with hair loss, and absent reflexes of the 
lower extremities should be granted as of either the day 
following his discharge from service or somewhere between 
1978 and 1979.  

At the January 2010 hearing before the undersigned, the 
Veteran testified that his difficulties with his lower 
extremities were first documented in 2001, to include during 
a June 2001 VA examination report.  He stated he was having 
problems prior to 2001, but that the June 2001 VA examination 
report provided proof of his problems.  As to the claims 
involving vision loss and residual scar, the Veteran asserts 
that he attempted to file a claim for service connection back 
in 1979 but was provided "false and misleading information" 
by VA employees at the Dallas Medical Center and the Waco RO.  
The Veteran testified that he was going to college back in 
1979 and wanted to join the ROTC program.  He stated he went 
to take a physical and had a document from a private 
physician indicating he had undergone removal of a tumor in 
1978.  That document is a Standard Form 513, entitled 
"Clinical Record."  In that document, the physician stated 
that the Veteran had been under his care since August 1978 
and he had undergone surgery that month for removal of a 
benign tumor.  The Veteran stated he was told by two ROTC 
instructors that the military had rejected him due to the 
removal of the tumor and that he needed to go apply for VA 
benefits. 

The Veteran testified he physically went to the VA Medical 
Center in Dallas, Texas, and used the Standard Form 513 to 
apply for VA benefits.  He informed the VA employee that he 
wanted to file a claim for service connection for the tumor 
because he had been rejected from service.  The Veteran 
stated the VA employee told him that he had to have filed a 
claim for service connection for that disability within one 
year of his discharge from service.  He stated he 
subsequently called the VA regional office in Waco to confirm 
that fact.  The Veteran stated that the VA employee who 
answered the phone confirmed that the Veteran needed to file 
a claim within one year following his discharge from service.  
The Veteran added that his mother had provided an affidavit 
attesting to that fact.  

The Veteran argued that under the "discovery rule," he 
should be awarded service connection for his disabilities as 
of the day following his discharge from service or from the 
time he underwent surgery.  He also argued that because VA 
provided incorrect information, he should be granted benefits 
back to 1978, since he had filed a claim back then.

The assignment of effective dates of VA awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation (i.e., service 
connection) "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (emphasis 
added).  The implementing regulation clarifies this to mean 
that the effective date of service connection/compensation 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later." 38 C.F.R. § 3.400 (emphasis 
added).

Under 38 C.F.R. § 3.155(a), the veteran or a representative 
of the veteran can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  The 
communication must be in writing.  See 38 C.F.R. § 3.1(p) 
(2009) (defining "claim" as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit).

After having carefully reviewed all the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claims of entitlement to earlier 
effective dates for the awards of entitlement to service 
connection for vision loss, residual scar with hair loss, and 
absent lower extremity reflexes.  The reasons follow.

The Board will address the issues involving vision loss and 
residual scar with hair loss separately from the issues 
involving absent lower extremity reflexes.

Vision loss and residual scar with hair loss

The Veteran has provided testimony in multiple hearings and 
statements regarding having filed a claim of entitlement to 
service connection involving residuals of a tumor removal in 
1979.  He has submitted an affidavit from his mother 
attesting to the fact that the Veteran was given incorrect 
information regarding his ability to file a claim for service 
connection in 1979.

The Board concludes that no prior claim was filed by the 
Veteran in 1979 for several reasons.  First, in his December 
1998 VA Form 21-526, Veteran's Application for Compensation 
or Pension, when specifically asked, "Have you previously 
filed a claim for any benefit with VA?," the appellant 
specifically checked only the box addressing "Veterans 
Educational Assistance."  See item 9B.  He specifically did 
not check the box addressing "Disability Compensation or 
Pension."  Thus, the Veteran had the sense to check the box 
that he had filed a claim for veterans educational assistance 
but neglected to check the box that would have indicated he 
had filed or attempted to file a prior claim for compensation 
or pension.  

The Veteran's failure to check the box involving compensation 
was intentional in that the appellant had not filed a claim 
of entitlement to service connection previously.  Supporting 
this finding is the fact that the box he checked in response 
to that question is entirely consistent with the evidence in 
the claims file.  For example, the evidence shows the Veteran 
filed a claim for educational assistance in August 1976.  
Thus, a file was created in 1976 pertaining to the Veteran.  
However, there is nothing in the file to show the Veteran 
filed a claim for compensation (i.e., service connection) in 
1979, or at any time prior to December 1998.  The Board 
accords the statement the Veteran made in the December 1998 
VA Form 21-526 more probative value than the subsequent 
statements he made once service connection was awarded.  
Indeed, in the VA Form 21-526, the Veteran attested to the 
truth of the statements he made in the application, see 
section above item 42, certifying that the statements are 
"true and complete," and the Board has no reason to 
question the credibility of the Veteran's December 1998 
statement.  Again, such statement is completely consistent 
with documentation in his claim file.

The Board finds that the Veteran's subsequent allegations of 
being provided incorrect or fraudulent information are not 
credible.  The Board is aware that at his July 2004 hearing, 
the Decision Review Officer stated she believed the Veteran's 
story.  See transcript on page 29.  The Board is not bound by 
her opinion and it is required to make its own credibility 
determination.  The Veteran's allegations that more than one 
VA employee provided him fraudulent information strains 
credulity.  While it is certainly possible that a VA employee 
provided inaccurate information, the Board finds it difficult 
to believe that more than one VA employee would provide false 
information with the intent to deceive the Veteran.  That is 
what the Veteran has alleged-that the providing of incorrect 
information was intentional.   The Veteran has made similar 
allegations against the Decision Review Officers with whom he 
has had hearings.  The Board notes this pattern of accusing 
VA employees of conspiring against him throughout the record, 
which further lessens the credibility of his allegations of a 
conspiracy because such allegations are far fetched, based 
upon the Board's review of the evidence of record.  See 
statement from Veteran received in July 2005. 

As to the Veteran's mother's affidavit, she has written that 
the appellant attempted to file a claim for service 
connection for his residuals of the tumor removal in 1979 and 
that VA refused to allow him to submit a claim.  The Board 
rejects the facts she has described for two reasons.  One, 
her facts are identical to those of the Veteran's, which 
facts the Board rejects for the reasons described above.  
Two, she has alleged these detailed facts more than 26 years 
later.  The detail she provided is not credible when 
considering the length of time involved.  It seems the 
Veteran has told his mother what to write.  Her claim that 
the VA employee refused to allow the Veteran to file a claim 
at that time is not credible.  

Still, assuming arguendo that VA employees provided the 
Veteran with incorrect, false, and misleading information, 
such does not establish a basis to award an earlier effective 
date.  See McTighe v. Brown, 7 Vet. App. 29 (1994).  In that 
case, a widow of the veteran went to the regional office to 
file a claim for death benefits in 1987.  The appellant 
claimed that the veterans benefits counselor told her that 
her income was too great to receive benefits.  The appellant 
stated that she had relied on that information and did not 
file a claim at that time.  In 1990, the appellant read an 
article in a magazine and discovered she was entitled to 
death benefits and filed a claim.  The appellant was awarded 
death benefits as of 1990.  She appealed the effective date 
assigned and argued that her visit to the RO should have been 
considered an informal claim.  The United States Court of 
Appeals for Veterans Claims held that even if the appellant 
had received incorrect information from VA in 1987, because 
payment of benefits must be authorized by statute, 
"erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits."  Id. at 
30 (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)).  

In other words, the Court was acknowledging that even though 
the appellant had been provided incorrect information, the 
statute provides that the effective date of a claim for 
benefits will be no earlier than the date of claim and that 
the date of the appellant's claim in McTighe was in 1990.  
"The statute in this case specifically provides that the 
effective date is the date of application.  Although the 
appellant may have received erroneous advice from the 
veterans benefits counselor at the RO, she is not entitled to 
an earlier effective date based on estoppel."  Id. at 30.  
The statute in that case is the same one that applies in this 
Veteran's case.  See 38 U.S.C.A. § 5110.  In the current 
case, the date of claim is December 31, 1998, is the earliest 
date available to the Veteran.  The Veteran's assertions that 
he can claim estoppel in obtaining an earlier effective date 
are incorrect.

The Veteran has admitted that he first filed a formal claim 
for service connection involving residuals of his tumor 
removal on December 31, 1998.  See July 2004 hearing 
transcript on page 28.  There is nothing in the record prior 
to the date the VA Form 21-526 was received (here, December 
31, 1998) to establish an intent on the part of the Veteran 
(or a representative of the Veteran, including a member of 
Congress) to file a claim for service connection involving 
tumor removal residuals.  38 C.F.R. §§ 3.1(p), 3.155.  Thus, 
entitlement to an effective date earlier than December 31, 
1998, for the award of service connection for visual loss and 
residual scar with hair loss, which are residuals of his 
tumor that were present at the time he filed his claim, is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has argued that the federal laws have been 
violated by VA employees in 1979 and during the appeal 
process and that VA must apply certain rules like the 
"discovery rule" and the "but for" test to the issues on 
appeal.  Such a rule and such a test do not apply in a claim 
before VA.  The Board is bound by the applicable statutes and 
regulations pertaining to VA, precedential opinions of the VA 
General Counsel, decisions of the United States Court of 
Appeals for Veterans Claims, decisions of the United Stated 
Circuit Court of Appeals for Federal Claims, and decisions of 
the United States Supreme Court.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 19.5 (2009).

The Board has reviewed the January 2007 letter written by Dr. 
Craig Bash, wherein he asserts that the Veteran's effective 
date for his "disease and secondary surgical complications" 
should be retroactive to 1976 from a "medical standpoint."  
This opinion does not assist the Veteran in obtaining an 
earlier effective date.  

The adjudication of VA compensation claims falls under laws 
that both Congress and the Secretary have passed.  Congress 
has passed a specific statute that addresses how effective 
dates involving VA benefits are assigned.  The gist of the 
provisions of 38 U.S.C.A. § 5110 are that the effective date 
will be based upon facts found but not earlier than the date 
of claim.  VA has defined a "claim" as a written 
communication requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 
38 C.F.R. § 3.1(p).  Thus, even if the Veteran's disability 
had its onset in 1978 and the surgical complications 
developed soon thereafter, the date he showed written intent 
to file a claim of entitlement to service connection for 
residuals involving the removal of the tumor not prior to 
December 31, 1998.  Therefore, entitlement to an earlier 
effective date is not warranted.

Lastly the Veteran did not appeal the effective date assigned 
in September 2001 for residuals of osteochondroma of the 
brain with headaches and mild depression.  That effective 
date is December 31, 1998.  An effective date for additional 
residual symptoms due to a disability (such as removal of a 
tumor) cannot be earlier than the date the main disability 
was awarded.  

The benefit sought on appeal is denied.

Absent reflexes of the lower extremities

Unlike vision loss and residual scar with hair loss, which 
were assigned the same effective date as the residual of 
osteochondroma, the RO assigned the symptoms involving the 
reflexes of the lower extremities a later effective date; 
here, September 10, 2002.  

The Veteran has acknowledged that the reflexes in his lower 
extremities were not affected in 1979.  At the January 2010 
hearing, the Veteran stated he felt that the absent reflexes 
were first documented in a June 2001 VA neurological 
examination report.  In the report, the examiner stated the 
following, in part:

Lower extremities were also completely 
normal, there was no muscle atrophy and no 
sensory modalities were abnormal.  All 
sensory modalities were completely normal.  
Reflex responses were psychological (sic) 
and symmetrical and no reflex abnormalities 
were found.  Actually it was not completely 
symmetrical because the left knee reflex 
could be elicited with reinforcement only.  
I have no explanation for this part of the 
report.  

In summary, we see a 46[-]year[-]old ... 
veteran who has completely normal 
neurological examination but complaints of 
chronic headache syndrome of which the 
reason is not really found. . . .  

The Veteran argues that the finding made by the June 2001 
examiner wherein he stated the reflexes of the lower 
extremities were not "completely symmetrical because the 
left knee reflex could be elicited with reinforcement only" 
is evidence of absent lower extremity reflexes.  The 
implication is that the effective date for the absent 
reflexes of the lower extremities should be June 15, 2001.  

The Board disagrees with the Veteran's interpretation of the 
June 2001 VA examination report.  First, the examiner's 
clinical finding involves the left knee only.  The examiner 
found that right lower extremity reflexes showed no 
abnormalities.  Second, while the reflexes in the left knee 
were not found the first time the examiner tested them, the 
reflexes were elicited with reinforcement.  In other words, 
the examiner found reflexes in the Veteran's left knee after 
his first attempt, which would indicate reflexes were indeed 
present.  Third, nowhere in this VA examination report did 
the examiner conclude that the Veteran had absent lower 
extremity reflexes.  Instead, the examiner described the 
Veteran's entire neurological examination as "completely 
normal."  

The Board acknowledges that Dr. Bash, in his January 2007 
letter, stated that the VA examiner "noted asymmetrical 
reflexes with absent left knee reflex."  While it appears 
the reflex was not elicited the first time, it was 
subsequently elicited with "reinforcement," which means 
that the reflexes were not absent.  Dr. Bash fails to address 
the VA examiner's specific finding of "the left knee reflex 
could be elicited with reinforcement."  Thus, to the extent 
that Dr. Bash would conclude that the Veteran had an absent 
reflex in his left lower extremity in June 2001, the Board 
finds that the June 2001 VA examiner's opinion is 
significantly more probative.  The VA examiner concluded that 
the Veteran's neurological examination was "completely 
normal" even after he noted the issue involving the reflexes 
in the left knee.  Additionally, the VA examiner physically 
examined the Veteran in June 2001 and would have a better 
understanding of the Veteran's neurological state at that 
time, which he found to be "completely normal."  In 
contrast,  Dr. Bash reviewed the examination report.  He did 
not physically examine the Veteran in June 2001.  Also, Dr. 
Bash failed to reconcile his opinion with the fact that the 
VA examiner was able to elicit reflexes in the Veteran's left 
knee during reinforcement.  This causes his medical opinion 
to be incomplete.  For these reasons, Dr. Bash's medical 
opinion is accorded significantly lessened probative value.  

The first time the Veteran indicated difficulties with his 
lower extremities was in a statement submitted by him on 
September 10, 2002; hence, the basis for the assigned 
effective date.  The Board finds nothing prior to September 
10, 2002, that establishes an intent on the part of the 
Veteran to file a claim of entitlement to for service 
connection involving lower extremity reflexes.  See 38 C.F.R. 
§§ 3.1(p), 3.155.  The Board has reviewed all the evidence of 
record, including the multiple submissions by the Veteran 
prior to September 19, 2002.  Nowhere in these submissions 
does the Veteran indicate he is having problems with his 
lower extremities.  Dr. Bash's January 2007 letter does not 
establish intent on the part of the Veteran in June 2001 for 
service connection for absent reflexes of the lower 
extremities.  See 38 C.F.R. § 3.155(a) and (b) (describing 
who can and cannot file a claim on behalf of the veteran).  

Accordingly, the Board finds no basis to award an effective 
date earlier than September 10, 2002, for the grant of 
service connection for absent reflexes of the lower 
extremities since there was no evidence of an intent by the 
Veteran to file a claim for service connection for such 
disabilities two prior to this date.  Moreover, even assuming 
that there was such an intent, the preponderance of the 
evidence is against finding absent lower extremity reflexes.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Subpoenas

The Veteran has submitted formal demands for VA to subpoena 
various VA employees pursuant to the provisions of 38 C.F.R. 
§ 2.2 (2009).  Initially, the Veteran has not filed a motion 
for a subpoena to the Board in compliance with the provisions 
of 38 C.F.R. § 20.711(c) (2009).  That regulation states the 
claimant must submit the motion to the Director of Management 
and Administration of the Board.  That has not been done.  As 
a result, the Board finds no basis to consider a motion to 
subpoena to the Board.

In his May 2007 motion to the RO, the Veteran sought to 
subpoena the director of the RO in Waco, Texas, and the 
director's wife.  His reasons for wanting to subpoena the 
director is to show there is a "'custom' and 'practice' 
still inside the VA system today where corruption and payback 
are still present inside the fiduciary office."  He alleges 
that VA has thrown away, misplaced, and/or destroyed evidence 
that he has submitted to VA, which has prevented him from 
obtaining benefits.

The RO did not issue a decision addressing the Veteran's 
motion.  Significantly, the Veteran has not shown any prima 
facie evidence that VA has committed any of the acts he 
accuses it of having committed against him personally.  The 
Veteran uses his allegations of having attempted to submit a 
claim for service connection back in 1979 as part of this 
evidence.  As stated above, the Board rejects the Veteran's 
allegations regarding events in 1979 as not credible.  To 
reiterate, the Board does not believe that the Veteran either 
attempted to or actually filed an informal claim for 
compensation benefits back in 1979.  During the current 
appeal, the Veteran faxed a document to VA.  VA claimed it 
did not receive the document, and the Veteran accused VA of 
destroying the fax because he had proof that the fax was 
received.  See March 2006 e-mail exchange.  

Thus, the Veteran is attacking the presumption of regularity.  
See Woods v. Gober, 14 Vet. App. 214, 220 (2000) ("There is 
a presumption of regularity that attaches to actions of 
public officials." citing INS v. Miranda, 459 U.S. 14, 18 
(1982); United States v. Chemical Foundation, 272 U.S. 1, 14-
15 (1926)).  The Court has applied the presumption of 
regularity to "all manner of VA processes and procedures."  
Id. at 220.  The only evidence upon which the Veteran relies 
to make his allegation of a conspiracy are his own 
assertions.  This is insufficient to rebut the presumption of 
regularity, as he has failed to submit evidence that the 
adjudicatory process was not followed in connection with his 
claims.  See id.  In other words, he has not submitted 
evidence to rebut the presumption of regularity.  

The Board also finds that the facts upon which the Veteran is 
basing his request for a subpoena to be neither relevant to 
his current appeal nor credible.  In going through the four 
volumes of the Veteran's claims folder, the Board did not 
come to the conclusion that any evidence had been destroyed, 
evidence of a conspiracy against the Veteran, or evidence 
that the Veteran has been denied benefits to which he is 
entitled.  Indeed, since the Veteran filed his claim for 
compensation benefits in December 1998, he has been awarded a 
schedular 100 percent evaluation and special monthly 
compensation benefits.

Finally, while the provisions of 38 C.F.R. § 2.2 are silent 
as to this issue, under the provisions of 38 C.F.R. 
§ 20.711(a), it states that a subpoena will not be issued to 
compel the attendance of VA adjudicatory personnel.  The 
Board finds that a good argument can be made that the 
director of the RO would fall under adjudicatory personnel.  
38 U.S.C.A. § 512(a) (West 2002).  Thus, he cannot be 
subpoenaed.

In January 2008, the Veteran again filed a motion with the RO 
that the director and the director's wife be subpoenaed.  He 
also requested that VA physicians at the VA Medical Center in 
Dallas, Texas, be subpoenaed for various reasons.  He 
asserted one examiner was known for saying "no" to service 
connection involving hearing loss.  (The Veteran had been 
denied service connection for hearing loss.)  He did not 
provide any reasons for wanting to subpoena the other VA 
physicians.  He asserts violations of his constitutional 
rights involving due process.  The RO did not address the 
Veteran's motion, and the Board finds the Veteran has not 
been prejudiced by such.  Again, the Veteran relies upon his 
own statements without any objective evidence that he has 
been prejudiced by the adjudication process.  The Veteran has 
been given ample opportunity to submit evidence and argument 
throughout the appeal process.  He has had four hearings with 
Decision Review Officers and a hearing before the Board.  The 
Board has reviewed the evidence of record and finds that the 
Veteran's reasons for wanting to subpoena these witnesses are 
not remotely convincing. 


ORDER

Entitlement to an effective date earlier than December 31, 
1998, for the award of service connection for vision loss is 
denied.

Entitlement to an effective date earlier than December 31, 
1998, for the award of service connection for residual scar 
with hair loss is denied.

3.  Entitlement to an effective date earlier than September 
10, 2002, for the award of service connection for absent 
reflexes of the right lower extremity is denied.

4.  Entitlement to an effective date earlier than September 
10, 2002, for the award of service connection for absent 
reflexes of the left lower extremity is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


